GREGORY, Judge:
Contrary to his pleas, appellant was convicted of larceny of $81.00 from another Marine and unlawful entry of a squadron office, in violation of Articles 121 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 921, 934. He contends that the military judge erred in denying his motion to suppress the fruits of a search made incident to his apprehension. He argues that there was not probable cause for his apprehension and that such apprehension and the ensuing search were unlawful. Appellant’s contention is considered correct.
Article 7(b), Uniform Code of Military Justice, 10 U.S.C. § 807(b), authorizes an apprehension “upon reasonable belief that an offense has been committed and that the person apprehended committed it.” The United States Supreme Court has indicated an arrest may be effected when “the facts and circumstances within [the arresting officer’s] knowledge . . [are] sufficient to warrant a prudent man in believing that the [accused] had committed or was committing an offense.” Brinegar v. United States, 338 U.S. 160, 175-6, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949). The Court of Military Appeals has stated “neither suspicion nor intuition provide probable cause to effect an arrest.” United States v. Myers, 20 U.S.C.M.A. 269, 271, 43 C.M.R. 109, 111 (1971).
The record of trial reveals that, on the morning of 29 August 1977, $81.00 was taken from a pair of trousers left in a locked office aboard Marine Corps Air Station (Helicopter), Santa Ana, California. The *869office was assigned to the Wire Section of Marine Air Base Squadron 16 (MABS-16). The money disappeared while all members of Wire Section, except appellant and one other, were outside performing physical training. The apparent theft was initially investigated by a member of the Criminal Investigation Division (CID). He learned that appellant and the other man who was not at physical training had been authorized to go to the dispensary and that access to the locked room had apparently been gained by breaking a window. Appellant was interrogated and denied involvement. Appellant also consented to a search of his person, which produced nothing of substance.
It was then determined that investigation of the matter was under the jurisdiction of the Naval Investigative Service (NIS), and a representative of that agency reported to the scene. The NIS investigator was briefed by his CID associate as to the general situation, including the fact that appellant had already been interrogated and searched. The NIS investigator then interrogated and searched the other man who had not been present at physical training, a Sergeant Macias. The investigator was apparently impressed with Sergeant Macias’ demeanor and his explanation of his whereabouts, although no effort was made to verify the explanation. The investigator then spoke with the Wire Section NCOIC, who indicated that he did not think Sergeant Macias “had done it” and volunteered that “[appellant had] had financial problems in the past . . . [and] had made a couple of trips to Navy Relief [to seek assistance]”. (R.12). The NIS investigator then called appellant in for a second interview.
Appellant was advised that he was a suspect in the theft and fully advised of his rights against self-incrimination and his right to counsel. The NIS investigator testified that appellant told him he had stopped by the Wire Section area to look for some paperwork before going to the dispensary. (Appellant denied this and testified he told the investigator he had gone directly to the dispensary after the morning formation). Appellant was then told that, although he had already consented to one search of his person, the NIS investigator would like to search him a second time. Appellant refused, stating he saw no reason for it. The NIS investigator then left the room and called his office for advice as to whether he could search appellant without his consent. The agent then returned to the room and placed appellant under apprehension. He then proceeded to search appellant incident to the apprehension and found the $81.00 inside appellant’s boot. Subsequently, appellant made an oral confession regarding the larceny to the NIS investigator.
The NIS investigator testified that his decision to apprehend appellant was based on the following factors: (1) appellant had been in the vicinity at the time of the theft; (2) appellant had appeared very nervous during the interrogation; (3) appellant had difficulty in accounting for his whereabouts prior to the theft; and (4) appellant had had prior financial problems. (R.18). The record of trial also reveals, however, that the investigator made no effort to verify whether appellant and Sergeant Macias had actually gone to the dispensary and failed to investigate whether personnel assigned to the same building, but not members of Wire Section, may have been in the area.
The evidence before us is insufficient to convince us that the NIS investigator had reason to believe that appellant had committed the crime. Appellant had already been searched once and nothing was found. It is considered more than coincidental that the decision to apprehend appellant was made immediately after appellant’s refusal to consent to a second search of his person and the NIS agent seeking advice from his office by telephone.
There is no question that the information available would cause a trained investigator to suspect appellant. However, it appears the investigator here was acting on his own intuition and that there was no real probable cause to effect an apprehension. Cf. Cupp v. Murphy, 412 U.S. 291, 93 S.Ct. 2000, 36 L.Ed.2d 900 (1973); United States v. Myers, supra. For this reason, the *870apprehension and ensuing search are considered to have been unlawful, as is the incriminatory statement which flowed from this search. Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963); United States v. Nazarian, 23 U.S.C.M.A. 358, 49 C.M.R. 817 (1975). There is no other evidence to support a conviction in this case.
Accordingly, the findings of guilty and the sentence are set aside, and the charges are dismissed.